Name: Commission Regulation (EEC) No 812/82 of 6 April 1982 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 4 . 82 Official Journal of the European Communities No L 96/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 812 / 82 of 6 April 1982 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas Article 2 ( 2 ) of Regulation (EEC) No 1401 / 81 specifies that , provided the normal development of prices on the market is not disturbed , the supply of butter and butteroil as food aid shall be ensured in the form of butter or butterfats bought on the Community market if the situation on the market does not allow supply from public stocks ; whereas , since the latter condition has been fulfilled and the quantities involved are not so large as to disturb the normal development of prices on the market , purchases should be made on the open market to secure the necessary supplies ; Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by the Act of Accession of Greece , and in particular Article 6 (7 ) thereof, Whereas the size of the food-aid programme calls for a discontinuous series of deliveries and the time normally needed to carry out a delivery is several months ; whereas the Commission will probably have cause during the 1981 / 82 milk year to fix maximum amounts for deliveries due to be made during the 1982 / 83 milk year ; Having regard to Council Regulation (EEC) No 1401 / 81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme ( 2 ), and in particular Article 7 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain recipient third countries and agencies have requested delivery of the quantity of butteroil set out therein ; Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC ) No 303 / 77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 3 ), as last amended by Regulation (EEC) No 3474 / 80 ( 4 ); whereas , in particular , the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas , given the foregoing and the close link between the market price of butter and skimmed-milk powder on the one hand and the intervention prices for these products on the other , it is likely that potential suppliers will hold back until the Council's decisions on common agricultural prices and agri-monetary measures are known ; whereas past experience has shown that , in such a situation of uncertainty , several potential suppliers prefer not to submit tenders or submit them on the basis of inaccurate or differing forecasts , hence taking the risk that their tender will either not be accepted or involve them in serious losses leading them to withdraw later from a transaction in which they have been named as successful tenderer or contracting party by mutual agreement ; whereas , in order to encourage tenders and to ensure that they are not based on theoretical considerations making them impossible to assess objectively , it is necessary to allow for an increase at the time of payment in the price of successful tenders , for deliveries to be made during the 1982 / 83 milk year , the increase being based on the change in the intervention price , expressed in national currency , as decided by the Council for the 1982 / 83 milk year; (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 141 , 27 . 5 . 1981 , p . 5 . ( 3 ) OJ No L 43 , 15 . 2 . 1977 , p . 1 . ( 4 ) OJ No L 363 , 31 . 12 . 1980 , p . 50 , No L 96/2 Official Journal of the European Communities 8 . 4 . 82 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , In the case of supplies of butteroil made from butter or cream bought on the Community market and for which the delivery date referred to in item 9 of the Annex falls after the end of the 1981 / 82 milk year , the sum paid on tenders resulting from application of the procedure referred to in item 12 of the Annex shall be increased at the time of payment to reflect a multiplication of the intervention price of butter , as expressed in the currency of the Member State in which the tender was submitted , by a factor of 1 ¢ 22 in consequence of the Council 's decisions on common agricultural prices and agri-monetary measures for the 1982 / 83 milk year . HAS ADOPTED THIS REGULATION : Article 1 Article 2In accordance with the provisions of Regulation (EEC) No 303 / 77 , the intervention agencies listed in the Annex shall arrange for the delivery of butteroil as food aid on the terms specified therein . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 April 1982 . For the Commission Poul DALSAGER Member of the Commission 8 . 4 . 82 Official Journal of the European Communities No L 96/3 ANNEX f 1 ) Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1402 / 81 2 . Beneficiary Licross 3 . Country of destination Rwanda Haiti 4 . Total quantity of the con ­ signment 50 tonnes 50 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 2-270 kg tins , In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'Butteroil / Don de la CommunÃ ¡utÃ © Ã ©co ­ nomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite au Ruanda / Kigali via Mombasa' A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'Butteroil / Don de la CommunautÃ © Ã ©co ­ nomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite a HaÃ ¯ti / Port-au-Prince ' 9 . Delivery period Loading as soon as possible and at the latest 31 May 1982 30 April 1982 10 . Stage and place of delivery Delivered to Red Cross warehouse at Nyamirambo , Kigali , Rwanda , via Mombasa , Kenya Port of unloading Port-au-Prince ( deposi ­ ted on quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Croix-Rouge Rwandaise , BP 425 , Kigali , Rwanda ( 5 ) ( 6 ) SociÃ ©tÃ © nationale de la Croix-Rouge HaÃ ¯tienne , place des Nations unies , BP 1337 , Port-au-Prince , HaÃ ¯ti ( 5 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 96/4 Official Journal of the European Communities 8 . 4 . 82 Consignment C 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1402 / 81 2 . Beneficiary Licross 3 . Country of destination Morocco 4 . Total quantity of the con ­ signment 50 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red crescent 10 cm high with the points towards the left and the following text in lettering at least 1 cm high : 'Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite au Maroc / Casablanca' 9 . Delivery period Loading as soon as possible and at the latest 30 April 1982 10 . Stage and place of delivery Port of unloading Casablanca ( deposited on quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Croissant-Rouge Marocain , BP 189 , Rabat , Maroc ( s ) ( 7 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  8 . 4 . 82 Official Journal of the European Communities No L 96/5 Consignment F G 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1402 / 81 2 . 3 . Beneficiary Country of destination j Burundi Licross Peru 4 . Total quantity of the con ­ signment 50 tonnes 50 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , In 2-270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la CommunautÃ © Ã ©co ­ nomique europÃ ©enne au Burundi' A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'Butteroil / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de las Socie ­ dades de la Cruz-Roja / Destinado a la distribuciÃ ³n gratuita en Peru / Callao' 9 . Delivery period Loading as soon as possible and at the latest 30 April 1982 10 . Stage and place of delivery Delivered Bujumbura Port of unloading Callao (deposited on quay or on lighters) 11 . Representative of the beneficiary responsible for reception ( 4 ) M. Kakunze Venant , Directeur de la laiterie centrale de Bujumbura , BP 979 , Bujumbura , Burundi Cruz-Roja Peruana , Chancay 881 , Lima , Peru ( 5 ) 12 : Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 96/6 8 . 4 . 82Official Journal of the European Communities Consignment H I 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) (EEC ) No 1401 / 81 ( 1981 programme) (b ) affectation (EEC) No 1402 / 81 (general reserve ) (EEC) No 1402 / 81 2 . 3 . Beneficiary Country of destination j- Angola Guyana 4 . Total quantity of the con ­ signment 200 tonnes · 100 tonnes 5 . Intervention agency responsible for delivery French German 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees See note ( 9 ) 8 . Markings on the packaging 'Butteroil / Dom da Comunidade econÃ ³ ­ mica europeia a favor de Angola ' 'Butteroil / Gift of the European Econo ­ mic Community to Guyana' 9 . Delivery period Loading as soon as possible and at the latest 30 April 1982 10 . Stage and place of delivery Port of unloading Lobito ( deposited on quay or on lighters ) Community port of loading operating a regular service with the recipient country ( 10 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Secretaria de estado dos assuntos , Sociais , Luanda , RP Angola  12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 8 . 4 . 82 Official Journal of the European Communities No L 96/7 Consignment K 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1402/ 81 2 . Beneficiary Licross 3 . Country of destination Guyana 4. Total quantity of the con ­ signment 50 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7. Special characteristics and / or packaging ( 3 ) In 2 · 270 kg tins, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings: 'Butteroil / Gift of the European Economic Community / Action of the LeagueofRedCross Societies / For free distribution in Guyana / Georgetown' 9 . Delivery period Loading as soon as possible and at the latest 30 April 1982 10 . Stage and place of delivery Port of unloading Georgetown (deposited on quay or on lighters) 11 . Representative of the beneficiary responsible for reception ( 4 ) Guyana Red Cross Society , PO Box 10 524, Georgetown, Guyana ( 5 ) ( n ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 96/8 Official Journal of the European Communities 8 . 4 . 82 Consignment L M N 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme ) (b ) affectation (EEC ) No 1402 / 81 2 . 3 . Beneficiary Country of destination } India 4 . Total quantity of the con ­ signment 500 tonnes 600 tonnes 601 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil ( 2 ) To manufacture from butter or cream bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) See note ( 9 ) In 20 kg tins , | In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / Bombay' 9 . Delivery period Loading in June 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 10 ) 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 April 1982 8 . 4 . 82 Official Journal of the European Communities No L 96/9 Consignment O P 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1402 / 81 2 . 3 . Beneficiary Country of destination India 4 . Total quantity of the con ­ signment 600 tonnes 600 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil ( 2 ) To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) In 20 kg tins , In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / Calcutta' 9 . Delivery period Loading in June 1982 10 . Stage and place of delivery Community port of loading operating a re jular service with the recipient country ( 10 ) . 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 April 1982 No L 96/ 10 Official Journal of the European Communities 8 . 4 . 82 Consignment Q 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1402 / 81 (general reserve ) 2 . Beneficiary NGO 3 . Country of destination Angola 4 . Total quantity of the con ­ signment 250 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do War on Want / Destinado Ã distribuiÃ §Ã £o gratuita aos refugiados Namibianos em Angola / WOW / 83607 / Lobito' 9 . Delivery period Delivery in June 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO, Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34278 CEMEC NL ; tel . 24 17 44 / 24 45 95 ) ( 13 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 April 1982 8 . 4 . 82 Official Journal of the European Communities No L 96/11 Consignment R 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1402 / 81 2 . 3 . Beneficiary Country of destination j Republic of Bangladesh 4 . Total quantity of the con ­ signment 3 000 tonnes ( 12 ) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil ( 2 ) To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Bangladesh' 9 . Delivery period Loading in July 1982 10 . Stage and place of delivery Port of unloading Chittagong (deposited on quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Ministry of Food , Controller of Movement and Storage , Department of Food , 16 A Deri Ghanie Road , Dacca ( 13 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission 'of tenders 12 noon on 24 May 1982 No L 96 / 12 8 . 4 . 82Official Journal of the European Communities Notes: i 1 ) This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal of the European Communities . ( 3 ) Other than those set out in Annex II to Regulation (EEC) No 303 / 77 . ( 4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC ) No 303 / 77 . ( s ) The bill of lading must contain the following information : NOTIFY-ADDRESS: ( a ) Destinatare ; ( b ) Ligue des sociÃ ©tÃ ©s de la Croix-Rouge , BP 276 , CH-1211 Geneve 19 , telex 22555 CH.' The successful tenderer must send two copies of the dispatch documents to : M. Burtin , Ligue des sociÃ ©tÃ ©s de la Croix-Rouge , BP 276 , CH-1211 Geneve 19 . ( 6 ) The successful tenderer must send one copy of the dispatch document to : Delegation of the Commission of the European Communities , BP 515 , Kigali , Rwanda . ( 7 ) The successful tenderer must send one copy of the dispatch document to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes , BP 1302 , Kaba-Agdal , Maroc . ( 8 ) The successful tenderer must send one copy of the dispatch document to : Delegation of the International Committee of the Red Cross , PO Box 2363 , Khartoum , Sudan . ( 9 ) In new bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kg ( to be indicated in the tender ) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof. ( 10 ) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . ( n ) The successful tenderer must send one copy of the dispatch documents to : Delegation of the Commission of the European Communities , PO Box 10847 , Georgetown , Guyana . ( 12 ) In cases where the total quantity of a lot is a multiple of 500 tonnes , the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes ; see Article 14 ( 2 ) of Regulation (EEC) No 303 / 77 . ( 13 ) The successful tenderer shall send to: MM. M. H. Schutz BV , Insurance Brokers , Blaak 16 , NL-3011 TA Rotterdam , on delivery , a copy of the commercial invoice in respect of each part-quantity . The successful tenderer shall send to the beneficiaries' agents , on delivery , a certificate of origin and a health certificate made out in Portuguese .